Title: To James Madison from William C. C. Claiborne, 14 January 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


14 January 1805, New Orleans. “I have this moment received your Letter of the 15th. December enclosing my Commission as Governor with the approval of the Senate, and Sundry other Commissions for officers of the Territory of Orleans. I am greatly indebted to the Government for their renewed evidence of confidence, and I pray you to be assured that every effort will be used by me, to Support and advance the Interest of my Country.
“Your Instructions concerning the Hero have in part been anticipated, all the French and most of the English have landed; some of the Latter from considerations of Humanity have been placed in the Marine Hospital as was stated in a former letter, and I learn the Vessel will depart in a few days.
“Your opinion and instructions relative to the introduction of Slaves into the Mississippi shall regulate my Conduct.”
